                                                                ct-   S OFFICE U K DISX C'W R'
                                                                                             V
                                                                       AT> y szvA
                                                                            FILE!I

                   IN THE UNITED STATESDISTRICT COURT DEC 1ï 2212
                   FOR THE WESTERN DISTRICT OFVIRGINI
                            ROAN O K E D IW SIO N
                                                     éU
                                                    BY:
                                                                              nua,cuuu
                                                                                Ct
RO BE RT AN D REW BO D EN ,

      Plaintiff,                               CivilAction N o.7:18cv00256

V.
                                               By:M ichaelF.U tbansld
UN ITE D STATE S O F AM ERICA,                 ClaiefUlaited StatesDistdctJudge
      D efendant.


                            M EM O M N D U M O PIN ION

      Thism atter com esbefore the coutton plaindffRobeztBoden'sm otionsin lim ine to

exclude an expertwitness,ECF N o.32,and evidence ofem ails to a treâting physician,ECF

N o.43.Thegovernm enthasresponded,ECF N os.38 and 46,and ahearingw asheld on the

m oéons on O ctober 3,2019.Foz the zeasons stated below ,the courtwillD EN Y Boden's

m oéons.



      On June 7,2018,Boden hled his complaintagainstthe United States ofAmerica
pursuantto theFedezalToztClnimsAct,28U.S.C.j2674,Compl.,ECF N o.1.Boden alleges
thatJohn H.Bonk,D.P.M .,a podiatristpractîcing medicine atthe Salem Veteran Affairs
MedicalCenter(çrV.
                 AMC'),actednegligentlywit.
                                          hregardtolzistreatmentofBoden'sitjured
ankle,evenm ally resulting in an am putadon ofthe zight1eg below the knee.Boden has ftled

two m odonsin limineto exclude (i)testimony bytlaegovernment'sexpertwitnessasto the
excessivenessofBoden'sproposed life-careplan and @ evidencetelating to emailsBoden
sentto D r.Greenwood regarding the causeofone ofBoden'sanlde sutgezies.
      Bodeniniéallyinjutedhisanklein1990afterjumpingoffatankin Canadawhilesezving
in the United StatesAzmy.Hezeceived nninimaltreatmentfozthe injury and conénued to
suffer from ankle pain wit.h itTfgiving out''into the early 2000s.Ld.aat3.Boden sought

treatm entforhisankle pain atthe Salem VAM C beginning in 2005.Overthe course ofnine

years,Boden's prim a.
                    ry care ptovider and orthopedists tteated hisanlde severaltim es ayeaz,

The doctots at the Salem VAM C ptescribed Boden btacing,physicaltlaetapy,and stetoid

injecdons,butnoneofthesesuccessfullyalleviated hisanklepnin.Boden wasthen diagnosed
wit.
   h lateralankleinstability and referred by the Salem VAM C ozthopedic departm entto the

podiatty depaz% entforpotentialsutgerp

      Boden saw a Salem VAM C podiattiston A pril23 and April24,2014,to evaluate his

ankle.Thedoctorperformedaphysicalexam,reviewedradiographsandMRIs,injectedBoden
with a nerve block,and refezred Boden to a neutologist.On M ay 21,2014,a Salem VAM C

netuologistdete= ined thatBoden had norm alnerve funcdonsin llisfootand ankle.

       Boden zeturned to theSalem VAM C podiattydepartmentand saw Dr.Bonk onJune
10,2014.Boden and D r.Bonk discussed surgicalopdons,and Boden agreed to alateralankle

stabilization surgeryto addzesshisankle defornnitp Dr.Bonk perform ed thesurgeryonJuly
14,2014.Boden continued to experience pain and the ankle defotnlity returned.D z.Bonk

deterlnined the surgery failed and recom m ended a second sutgerp Boden elected to proceed

wit.h an ankleand subtalazjointfusion surgeryusing azod and screws.Dz.Bonk performed
thesecond stztgely on D ecem ber8,2014.N early fourweeksaftezthe surgely,Boden saw Dr.

Bonkfotafollow-upappointmentandffregistetged)nocomplaintsatthgat)time.''Def.'sReply
Bz.,ECF N o.37,3.On February3,2015,days afterzeturning fzom a ttip to Flodda,Boden


                                            2
com plained to D z.Bonk ofa ffpop''in lzisankle,and x-raysrevealed thatascrew wasbacking

out.1d.Boden'spost-operaéveorderswereto benon-weightbearingon lzisankle..
                                                                        Lda
       O n Febl'uary 25,2015,Boden saw anon-vA podiatrist,paid forby the Salem VAM C.

D r.Greenw ood deternnined thatBoden's anldebones were not fusing together - a ffnon-

union.''Lt.
          tsOn M azch 12,2015,Dz.Gzeenwoodopezated toreinseztascrew thatwasbacldng
out.D r.G teenwood'spost-operaéveinstructionswere sim ilarto D r.Bonk's,ozdering Boden

to ffbe sttictly non-weightbearinp''D ef.'s Reply Bz.,ECF N o.46,2.On M arch 21,2015,

Boden drovehisvehicle on an eight-hourttip,which resulted in an autom obile accident.Ata

M arch 25,2015 follow -up appointm ent,Boden told D r.G zeenw ood aboutthe caraccident

and how hisrightfoothitthecenterconsoleofthevellicle.Atthemeedng,Boden ffderliegdj
any signihcantinjut'yorworseningofpain tohisrightfoot.''Id.at3.
       D r.G zeenwood perfotm ed a second ankle surget'y on August6,2015.O n August17,

2015,Boden saw Dr.Greenwood again and she noted thatBoden ftalso requestledjalet'ter
stating thatthecurzentstuge.
                           tywasnotin ditectrelaéonship to the cazaccidenthewasitlon

M arch 21,2015.7'Pl.'s M ot,ECF N o.43,2.D r.Gzeenwood provided Boden with a letter

stating thatffgtjhenon-union to llisrightanlcleand problemsoccurred priotto thisaccident
gand)thisaccidentwasnotditectlyrelated to thesutgerythatwasperformed on August6.77
Id
=

       O n D ecem ber21,2015,Boden wzote anotherem ailto Dz.Greenwood,asking herto

ffplease wzite up aletterstating thatthe screw in m y ankle cam e loose and eventtzally had to

be tem oved as a tesult of the accident.':Jlk On Decembez 22, 2015,Dr. Greenwood
                                              -.




responded to Boden,staéng <<Icannotditectly corzelate the sctew backing outofyoutright


                                              3
calcaneusas aresultofthe m otorvehicle accidentyou were in.7'D ef's Reply Br.,ECF N o.

46,4.D r.Greenwood perform ed threetotalsurgerieson Boden'sankle,allofwhich ultimately

wezeunsuccessful,leadingto anon-union.Boden then opted forabelow-the-kneeam putaéon

atthe G ainesville,FlolidaVAM C.Com pl.,ECF N o.1,10.

       ln preparation for trial,Boden retained Czaig Lichtblau,M .D .asan expeztwitnessto

czeatealife-cateplandetailingBoden'sptojectedfutkuemedicalneeds,Pl.'sMot.,ECF No.
32-1.Dr.Lichtblau'sreportlistsnumerousprojected medicalservices,detniling the period,
fzequency, and cost of each service. O riginally, Dr.Lichtblau's report ptovided minim al

explanation fozllisprojections.However,duringllisdeposidon,hefurtherelaborated on the
reaso/ ng foreach item in hisrepozt.TheUnited Statesretnined Susan W irt,ategistezed nutse

and a certz ed life-care plannerylto com plete a reportto rebutD r.Lichtblau'sreport.She

prepazed a life-care plan critique w hezein she idendhes areas of éisagreenaent Mdth Ilr.

Lichtblau'sreport.She clid notpzepare her own life-cate plan.W irt'sfltstreport,Pl.'s M ot.,

ECF N o.32-3,pzovided an extensive criéque to alm osteveryitem on D t.Lichtblau'sreport.

Following her teview ofD z.Lichtblau'sdeposition w here he ffprovided f'arther clazification

on hisopinionsy''D ef.'sReply Bz.,ECF N o.38-1,W ittsubm itted an am ended czitique.

       Witt'samended opinion providesthefollowingcritkuesto Dr.Lichtblau'srepozt:
   * M obility Equipm ent:W irtagrees thatBoden willrequire a scooter or otherm obility
     device.H ow ever,W itt clisagzees that Boden zequizes a scootez lift for his cat.W itt
     identifiesthatthere ate num erouslightweightscootersthan can be bzoken down into
     severalsm allercomponents.
   * Bathing:W irtacknowledges that Boden willneed a bench or chaiz foz llis shower.
     H owever,W ittpointsoutthatBoden alteady hasa shower chairthatwillneed to be
     replaced periodically.

1W irtisacerdfied life-careplannerby theIntem ationalCom mission on H ealthcareandAm erican Associadon
ofN urseLifeCarePlanners.
                                                  4
   * H om e M odificadons:W itt acknowledges that Boden w.  illrequire a gzab railin llis
     shower.H owever,W irtpointsoutthatBoden alteadyhasagrab railin hisshower,and
     oneshould notbeincluded in hislife-careplan.
   * Su ort Care:W irt disagrees wit.h Dr.Lichtblau that Boden willrequite aide and
     attendantcare atthe leveldetailed in hisreport.W irtassertsthattheze is no m edical
     evidence thatBoden cannotindependently com plete lnisactivitiesofdaily living.

ECF N o.38-1.Boden seeksto exclude130th W irt'sexpezttestim ony and the evidencetelaéng

to hisem ailswith D1!.Greenwood aboutthe causeofoneofhisankle surgezies.

                                                  II.

   A. W itt'sTestim on

       FederalRuleofEvidence702 goveznstheadrnissibilityofexperttestim ony.zRule702:s

prescripéonsareglzided bytheSuprem eCotzrt'sdecisionsin D aubertv.M errellD ow Pharm s.

Inc.,509U.S.579 (1993),and Kumho Tire Co.,Ltd.v.Catvnichael,526 U.S.137 (1999).ln
Daubert,the Couttexplained thatthe frtrialjudge mustensure thatany and al1scientific
testim onyotevidenceadtnitted isnotonlytelevant,butzeliable.''509 U.S.at589.UnderRule

702,'texperttestim ony wllich doesnotzelate to anyissuein the caseisnotrelevantand,ergo,

non-helpful':to thetrieroffact.Ld.at591.3In Ktzmho Tire,theSupreme Couttmadeclear
thatthese principlesapply to allproposed expertwitnesses,including those with specialized


2Rule702 states:
               A witrless who is qualified as an expertby ktlowledge, slc1
                                                                         'll, experience,
               tzmining,oreducadon m ay testifyin theform ofan opinion orotherwiseif:
                        (a)theexpett'ssciendfic,technical,orotherspecializedknowledge
                       willhelp thetzietoffacttounderstarfd theevidence orto determ ine
                       a factin issue;
                        (b)thetestimonyisbasedonsufscientfactsordata;
                        (c)thetestimonyistheproduct.ofreliableprinciplesand methods;
                       and
                        (d)theexperthasreliabiyappliedtheprinciplesandmefhodstothe
                        factsofthe case.

3The courthasomitted internalquotation m arks,alterations,and citadonshere and throughoutthisopitlion,
unlessotherwisenoted.

                                                   5
knowledge such asW itt.526 U .S.at141.ff>f'
                                          he quesdon ofwhethera witnessis qualiûed to

tesdfyiscontext-ddven and can only be determined by the nature ofthe opinion he offers.''

RG SteelS arrowsPoint LLC v.liinderM or an Bl11k Tetminals Inc.,609F.App'x 731,738

(4th Cit.2015).tfgq ourts should be consciousoft'wo guiding,and somelimescompedng
pzinciples:Rule 702 was intended to libezllime the inttoduction oftelevantexpertevidence

and expertwitnesseshave thepotendalto beboth powerfuland quite misleat
                                                                     linp''I'Iickerson

v.YnmahaMotorCo oradon,882F.3d476,481(4thCiz.2018).ffgA)tdaljudgehasagreat
dealofdiscredon i.
                 n deciding whetherto aclmitorexclude expel'ttestim onp''United Statesv.

Dorse ,45F.3d 809,814 (4th Cit.1995).
      Boden seeksto exclude W itt'stestim ony becausehe atgues,asa registered nurse,she

cannotopine on the m edicalnecessity oflais suppottcate withoutthezeview ofa physician.

Boden ftztther atgues thatthe testim ony should be excluded under Fed.R.Evid.403.The

governm entatguesthatW irt's opinion is admissible because she isa registered ntztse under

Virgtu
    ' 'a law, het teport does not speak to m eclical necessity, and her experience lays a

foundadon fotateliablerepott,w1t11ozwithoutaphysician'steview .The couttO ds,fotthe

zeasonsthatfollow,thatW irt'stesHm onyisreliable and doesnotreqllirea physician'szeview

tobeadmissible.Anyqueséon asto theweightofWirt'slife-careplan critkueisptoperly
êCSCW CCIfo1:Ctoss-exarninadon.

       Fitst,the coutt hnds thatany concezn ofprejudice ftom the almission ofWirt's
testim ony under Fed.R.Evid.403 is miégated because this isa bench ttial.See Schultz v.

Butcher,24 F.3d 626,632 (4th Cir.1994)((<Ru1e403assumesatrialjudgeisableto discern
and w eigh the imptopez infetences,and then balance those im ptoptiedes againstprobadve


                                            6
valueandnecessitp Certainly,in abench trial,theslmejudgecan alsoexcludethoseimproper
inferencesfrom llisrnind in reaching a decision').TheFouzth Citclzithasheld thatffin the
contextofabench ttial,evidenceshould notbeexcludedunderglkuleq403on theground that
itisunfnidyprejudicial.';Id.
       Further,courtsin thiscircuithavefound thatlife-careplanscan beadm issiblewithout

a physician review,so long asthey atezeliable.See e.g.,Burressv.W inters,N o.08-cv-2622,

2010WL 2090090,at*1 @ .Md.May21,2010)(allowingalife-cateplan withoutaphysician
review and fm ding that Tfnum erous courts have perrnitted non-physicians to opine about

flzture m edicalneeds,even when their opinionsare notsuppotted by the recom m endaéons

ofaphysician');Pa nev.W eth,No.08-cv-119,2008 WL 5586824,at*3-4 (E.D.Va.Nov.
17,2008)(pet-mittinglife-careplanwheretheexpert'sopinionwasbaseduponsufficientfacts
and data,and isapzoductofreliableprinciplesand m ethodswhich the experthad pzeviously

used,despitenothavingaphysician review thezeport).
       The Fitst Citcuit,the only citclzit to write on this issue,affitm ed a district court's

decision to adnaita life-care plannet'stestim ony regatding futtue m edicalneedsthatdid not

include aphysician review.mverav.Tutbo M ed.Ct.
                                              r.,415F.3d 162,170-71 (1stCir.2005).
TfT'
   hedisttictcouttconsidezed gtheexpertJsjprofessionalcredentialsand asceztained thathe
had been adrnitted asan experton zehabilitaéon and life-cateplanning in num erousstate and

fedezalcourts ....''Id.at171.The courtalso took into consideradon the recordsreviewed

and other steps taken by the expertin preparing the life-care plan.Ld-,Taken together,the
court concluded the expert's m ethodology w as sufûciently reliable and the tesdm ony to be

adrnissible,Trgallthough gthejteportnaighthavebenehtted from aphysician'sreview ....''1d.

                                              7
      O thercouttsalso have found alife-care planner'stestim ony to be aclm issiblebased on

the m ethodology the life-care planner used.Courtstypically look to whatevidence the life-

caze plannez zelied on when developing the life-care plan,including reviewing a patient's

m edical records, reviewing deposiéons of the patient oz the patient's tteating physician,

m eeting with the patientottreating physician,or physically examining the paéent,See q,g.
                                                                                        .,
                                                                                        .




Dezamusv.SaiaM otorFreihtLine LLC,No.08-cv-23,2009WL 1664084,at*2 (M.D.Ala.
June15,2009)(admittingategistered nutse'slife-careplanwithoutaphysician'sreview where
shereviewed m edicalrecords,deposiéonstaken oftheplaindff'sphysicians,and m etwith the

plaindff);Botelhov.NordicFisheries,lnc.,No.15-cv-11916,2018WL 2291315,at*6(D.
M ass.May 18,2018) (aclmitting thetestimony ofa non-cetéfied life-careplannerwhete he
followed a sim ilar m ethodology,including zeviewing m edicalzecords, looking at m edical

history,evaluaéng the paéent,and talking to tteaéng physicians);m vera,415 F.3d at171
Soldingthatadisttictcourtdid notabuseitsdiscretionirladminingtestimonyfrom alife-
care expettthatwasffbased on a review ofrecordsftom the agency providing herwith skilled

nutsingcate,aletterfrom herphysician,andaninterview ofr
                                                      plaintiff'sjfamilyand caregiver');
Paineexrel.Eilmanv.Johnson,No.06-cv-3173,2010R 749861,at*2-3 (N.D.111.Feb.25,
2010)(adnaittinglife-careplanwhereexpertreliedonmeetingswit.hplaintiff,consultedother
expertsin the case,and reviewed extensive medicalllistory and background informaéon);
Santa Otezo v.United States,428 F.supp.zd 34,50 O .P.R.2006)(adtnitdng life-cateplan
whezeexpeztreliedin latgepatton medicalrecords).
       Boden azgues thatthe couztshould follow In te Ethicon,Inc.,N o.12-cv-4301,2014

W L 186872,*11-12(S.D.W .Va.Jan.15,2014),wheretheSouthernDistzictofW est.vizginia

                                            8
excluded alife-cate plan becauseaphysician had notzeviewed theplan.In Ethicon,the court

excludedthelifè-careplan ffgblecausemuch ofgthe)life-cazeplan describespardcularmedical
proceduresand serdces,(andqtheremustbeamedicalfoundadon fozherrecommendaéon.
In other words,a doctor or m edicalexpert m ustopine to a zeasonable degree ofm edical

ceztninty thatthe item slisted in the life-cate plan a-te necessary.''ld.The couttfindsthe case

at bar is distingtzishable because in Ethicon the life-care plan included specifc m edical

tecom m endations, such as psychological thetapy sessions, the use of certqin clmlgs, and

specihc surgicalprocedures.H ere,the courtfinds thatW itt's tesém ony does notopine on

patticular m edicalprocedutes requiring a physician's approval,butrathez her opinions ate

based on her zecomm endaéonsasa zegistezed nuzse aboutBoden's supportcate.W hile the

am ountofin-hom ecate thatBoden requiresisim portantto hislife-careplan,W iztcan testify

asto heropinion on the am ountofcareheneedsbased on hezexperience asaregistered nurse

and life-careplanner.

       W irtreviewed overten yeatsofrecordsand docum entsirzdrafting herlife-cateplan,

including:

             @ The com plaint;
               Medicalrecozdsfrom Patham Doctor'sHospitalgulieGreenwood,DPM-
               08/06/2015operativereport,anesthesiarecords);
             * VetezansAdnlinistradon MedicalCentertv'AMcl-Gainesvi11e,FL;
             *   CrossCity N ursing and Rehabilitation Center;
             *   V A M C-Sa1em ,VA ;
             *   VAM c-ltichm ond,VA ;
             @   ThePodiatry Center;
             @   CentralPiedm ontH ea1th Serdces,Inc.;
             *   H alifax RegionalH ospitalEm ezgencyD epattm ent;
             * 01/28/2015,06/22/2016VitginiaDepartmentofVeteransSerdcesRating
                 D ecision;


                                              9
          * M id-FlotidaPzostheticsand O tthoécs;
          . A llergy,A sthm a,& Im m lm ologyConsultants,lnc.;
          .   ltichatdD ennez,DPD ,FACFAStepoztof01/30/20199
          @   Bernard Pettingillylr.,PIA.D.reportof02/21/2018;
          .   D eposition ofRobettBoden 02/11/20199
          *   D eposition ofCatolBoden 02/12/2019;
          @   D eposidon ofCraigLichtblau,M D ,PA 06/03/20199and
          *   RepoztofCtaigLichtblau,M D,PA 11/16/2017.
ECF N o.38-1,at4.She furtherbased here opinion on oveztwo decadesofclinicalexperience

asaregistered nurse,a certifed casem anager,and alife-careplannez,aswellashezreview of

the pertinentsciento c and m eclicalliterattzze reasonably zelied upon by m em bersofthe life-

caze planning profession.Id.W hile a physician'sreview nnighthave benefited W itt'szeport,

the courtconcludesthatW itt'sm ethodologyw assufhciently reliable asto be adm issible.As

such,anyobjecéonstoW irt'sopinionsmustgo to theweightofthe evidenceratherthan its
admissibilitp SeeSmithersv.C & G Custom ModuleHaulin 172 F.supp.zd 765,773 (E.D.
Va.2000)(noéng thatwhilethe argumentto excludethelife-cateplan may havemerit,fron
balance (itjgogesqto the weight,notthe admissibility ofthe proposed evidence');see also
Person v.Ford M otorCo.,No.09-cv-133,2011WL 10501606,at*12 (N.D.Miss.Oct.13,
2011)(concludingthatobjecéonstolife-cateplanTv volvemattezswbich can beadequately
addressed duringcross-examination attzial.'');Deramus,N o.08-cv-23,2009W L 1664084,at
*2(M.D.Ala.lune15,2009)r'TheCotutconcludesthatanyobjecéon g1mustgo totheweight
thejuryshouldgiveto hertestimonyratherthanitsadmissibility.')
       M ozeovez, the cotut concludes that Boden's argtunent that W irt's testim ony is

inadm issible because it com m ents on D z. Lichtblau's credibility is unpersuasive. W irt's

testim ony is intended to rebut D r.Lichtblau's report, not attack his credibilitp See e.g.,.
K e stoneTrans .Sols.LLC v.N w.H ardwoods Inc.,N o.5:18-cv-00039,2019W L 1770162,

at*6 (W .D.Va.Apr.22,2019)(adrnitdngan expert'srebuttalreportthatprimarilyaddtesses
defendant'sexpezt'sreport);Snider-lefferson v.Annigo Mobilitylnt'l,Inc.,No.2:15-cv-406,
2016WL 4424954,at*4(E.D.Va.Aug.17,2016)rfA rebuttalorreplyexpertreportisproper
iftheintentoftherepoztissolelytocontradictorrebutevidenceonthesamesubjectmatter
idendfiedbytheopposing party'sexpeztzeport.') Asdiscussed above,W irt'sreportditectly
addressesherdisagreem entwith Dr.Lichtblau'stepoztand isadm issible asrebuttalevidence.

Further,now eightisgiven to the factthattheU nitedStates'expertprovided alife-carecziéque

rathezthan aEfe-careplan,becausethe critiqueisintended to rebutBoden'slife-careplan.See

Person,2011WL 10501606,at*13 (Kfp efendantqactedwithinitszightsin retainingitsown
expertto criéquetheexperttestimonyofgplainéff'sexpertq,andthereisnothingin thelaw
which reqllites gdefendant'sjexpeztto pzepare alife-care plan7).The cotzrtconcludesthat
W irt'sreportis also adnaissible asrebuttalevidence.Accordingly,the court findsthatW itt's

life-careplan isadnlissibleand willdeny Boden'sm odon to excludeW itt'sexperttestim ony.

   B. Boden'sEm ails

       Boden nextseeks to exclude his em ailsto D r.G reenw ood tegatding the cause ofllis

ankle surgery asitrelevantand prejudicial.In llismodon,Boden arguesthattheevidence
should be excluded becauseitssole ptuposeisto attack Boden's chazacterwith a specihc act

ofconductthatisitrelevantto the issue ofnegligence,causadon,or dam ages,and thatany

such evidencewould bepzejudicialand failthebalancing requirementofFed.R.Evid.403.
TheUnitedStatesarguestheevidenceisrelevantandadnlissiblebecause(i)itgoestotheissue
ofthe causeofBoden'samputation,@ itsupportstheUrzited States'affitmativedefenseof

                                           11
Boden's failute to nnitigate damages,and @ ) itis evidence ofBoden's tendency for
untttzthfulness.

       The United States atguesitstheory ofthe case,in patt,zelieson severalotherfactors

causing Boden's non-union beyond D r. Bonk's alleged negligence, including Boden's

noncom pliance with post-operative instrucéonsand Boden'spoor ovezallhealth.D ef.Reply

Bt.,ECF N o.46,6.Fotexam ple,D t.Steinbetg,tlaeUnited States;podiatty expert,noted that

Boden'sM arch 2015 caraccidentdem onstrated Boden'snoncom pliancewith post-operative

insttnlcéons,including the crucialzeqdlirem entofbeing non-w eightbearing.Id.D r.Steinberg's

testim onyditectlyrebutsthetestim ony offeredbyBoden'sexpert,D r.D ernez,thatD r.Bonk's

negligenceled to theam putaéon.TheU nited Statesatguesthisprovidesan alternaéve theory

ofthe cause ofthe am putadon.D r.Steinberg'stestim ony relies on the evidencein therecord

ofthe M arch 2015 car accidentand is supported by Boden's statem ents regazding the car

accidentto D r.Greenwood.

       Further,the United States pled an affirm adve defense thatBoden failed to nliégate

dam ages.Answer,ECF N o. 5, 5.Under Vitginia law ,a pbintiff has a duty Ttto exercise

reasonable care and diligence to avoid lossoz to rninim ize or lessen the resulting dam age.''

Monahan v.ObiciMed.M           t.Servs. Inc.,271 Va.621,636,628 S.E.2d 330,339 (2006).
Boden'sfailureto com plywith D r.G reenw ood'snon-weightbeazing orders,theU nited States

argues,could have contdbuted to hisnon-union and subsequentam putadon.According to

D r.Steinberg,ffitiscriécalthatthe paéentrem ain com pletelynon-weightbearing on theanlde

foz 6-12 w eeks.''D ef.'s Reply Br.,ECF N o 46,7.The U nited States ftuthet argues the

substanceofBoden'sconversadonsand em ailswith D t.G reenwood fThaveatendency to m ake


                                             12
llisfailuze to exezcise reasonable care aftet D r.Bonk's cate Tm ore probable than itw ould be

withouttheevidence.'7?Id.(quotingFed.R.Evid.401(a)).
       Finally,aswith W irt'sexperttestimony,thecourtfmdsthatany concetn ofprejudice
from theadrnission oftheemailsunderFed.R.Evid.403ismitkatedbecausethisisabench
trial.See Schultz,24 F.3d at632.

       The court concludes that evidence telated to Boden's em ails to D r.G teenw ood is

relevant to the defendant's affttm ative defense and Boden's cause of the am putaéon.

Accozdingly,thecouttwilldeny Boden'sm otion to exclude the em ailto D r.Greenwood.4

                                               111.

       Forthe reasonsstated hezein,Boden'sm oéonsto excludeW irt'sexperttestim ony

and to exclude theem ailsto D r.Greenwood areD EN IE D .

       An appropriateO rderwillbeentezed.




                                                      Ent
                                                        ered: /z/tT/ao/7
                                             4/            4       *
                                                                         .     .
                                                                                   * -# A'
                                                                                      .



                                                       '
                                                           ae1F.       anski
                                                       lliefUnited StatesDistdctludge




4The courtnotesthatthe United Statesalso arguesthattheemailswould beadmissibleunder Fed.R.Evid.
608@)asevidenceofaspecificinstanceofconductoncross-examinadon.Becausethecourtfmdstheevidence
to be relevantand adm issible on other grounds,itneed notdetermineitsadmissibility under Fed.R.Evid.
608:)atthistime.
                                                13
